960 F. Supp. 218 (1997)
Steven W. SOUDERS, Plaintiff,
v.
FLEMING COMPANIES, INC., Defendant.
No. 4:CV95-3407.
United States District Court, D. Nebraska.
April 17, 1997.
*219 Susan M. Ugai, Ugai & Lindgren, Lincoln, NE, for Plaintiff.
Robert F. Rossiter, Jr., Fraser, Stryker, Vaughn, Meusey, Olson, Boyer & Bloch, P.C., Omaha, NE, for Defendant.

MEMORANDUM AND ORDER
KOPF, District Judge.
The pretrial conference order in this case presents the question of whether the plaintiff is entitled to a jury trial in this Family and Medical Leave Act case. I conclude that as to liability and back pay, the plaintiff is entitled to a jury trial. Helmly v. Stone Container Corp., 957 F. Supp. 1274 (S.D.Ga.1997). As to equitable issues such as reinstatement and front pay, I conclude that those issues are for the court. Cf., Newhouse v. McCormick & Co., Inc., 110 F.3d 635 (8th Cir.1997).
IT IS SO ORDERED.